DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objection to Title of Specification Withdrawn
The amendment to the title of the specification to make the title more descriptive (see applicant’s submission of 12/1/2021) is hereby entered and the objection is hereby withdrawn.
Reasons for Allowance
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1-6 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 1 that requires “attaching the die and the polymeric film to a carrier substrate through adhesive film” (see lines 7-8) in conjunction with “sidewalls of the polymeric film and sidewalls of the adhesive film are in contact with the molding compound" (see last two lines). Also see applicant’s arguments (see REMARKS of 12/1/2021, page 7, last paragraph to page 8, 3rd paragraph), which are persuasive.
Claims 7-14 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 7 that requires “attaching the die and the warpage control unit to a carrier substrate” (see line th paragraph to page 9, 2nd last paragraph), which are persuasive.
Claims 15-20 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 15 that requires “forming an interconnect structure over the first surface of the die and the molding compound” (see lines 7-8)  in conjunction with “the warpage control unit comprises a polymeric film and an adhesive film, and the polymeric film is between the second surface of the die and the adhesive film" (see last two lines). Also see applicant’s remarks of 12/1/2021, especially page 7 under the heading “Allowable Subject Matter”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY ARORA/Primary Examiner, Art Unit 2892